DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of invention(s) in the reply filed on 1/20/21 is acknowledged.  
	The traversal is on the ground(s) that the apparatus is inherent to the method.  	This is not found persuasive because as the bulk of the recited claim(s) are word-for-word identical to claim(s) restricted in the parent, the issue is Res Judicata.
	The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control arm of claim(s) 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim(s) 1, “first zone” lack(s) antecedent basis.  
	With regard to claim(s) 6, this claim(s) has a logic error in that the independent claim(s) recites “evaluating the sensor data”, followed in claim(s) 6 by “evaluation is performed prior to receiving data”.  The other possibility is that of a double inclusion error, or that the instant evaluation lack(s) antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wagner et al. (2018/0148272).
	Wagner et al. (2018/0148272) disclose(s):
conveyor system 10;
conveyor 36;
item(s) 14;
control system 78;
sensors 22 & 32;
hardware sensor, [0063];
processor, [0051];
control arm, 40;
first zone, under 22;
second zone, under 32;
pick zone location, within second zone;
item(s) RFID tagging, [0050].

	The examiner would first like to make clear that Wagner et al. (2018/0148272) disclose(s) the following terms as defined by applicant’s claim language: operational status; feedback; zone; pick zone location.  That is to say, applicant’s claim language 
	Wagner et al. (2018/0148272) disclose(s) an induction system in that item(s) are introduced serially to conveyor 36.
	Additionally, as Wagner et al. (2018/0148272) disclose(s) gas recycle based on some predetermined criteria, it is performing an “ordering” function.  The item(s) which meet the criteria are fed first.  
	With regard to claim(s) 2, the examiner takes the applicant to mean the conveyor, 36, of the conveyor system 10; in which case, the arm allows item(s).
	With regard to claim(s) 8, the hardware sensor is at the inlet(s) of the first zone; [0063].

	Conclusion
The applicant is reminded to consult the U.S. evaluated sister PCT application which includes obviousness type rejections on the exact same claim(s) as that under prosecution.  
The examiner invites the applicant to telephone upon review of this Office Action.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651